Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a configuration method of a home automation installation comprising at least one home automation device and at least one central control unit, the at least one home automation device being prone to communicate with the at least one central control unit via at least one local first communication protocol; the method being executed by the at least one central control unit and comprising the following steps: reception of at least one configuration message relating to a location identifier of the at last one home automation device according to the at least one local first communication protocol and to: at least one definition of a state variable or of a group of state variables of the at least one home automation device according to the at least one local first communication protocol; obtainment of a location identifier of the at least one home automation device according to a target second communication protocol; registration of correspondence between the location identifier of the at least one home automation device according to the at least one local first communication protocol and the location identifier of the at least one home automation device according to the target second communication protocol; registration of the at least one definition of a function or of a group of functions of the at least one home automation device and/or of the at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457